Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the use of the term “they” as recited in line 2 renders the claim(s) indefinite because it is unclear as to which structural elements the term is referring.  Structural elements or limitations should always be referred to by name.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 22 – 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. (US 2013/0115009) in view of Brockett, III et al. (US 3,972,566) and Meijer et al. (WO 2016/080827).
Regarding claims 1 and 4, Mebarkia discloses a roller (rolling module 110) configured for mounting on a conduit (20) to be deployed on a seabed (3) to facilitate lateral movement of the conduit, the roller being able to rotate relative to the conduit when mounted, and having an outer face for 
Regarding claims 2 and 26, Mebarkia further discloses the roller (110) is buoyant (paragraph 0043).
Regarding claim 22, Mebarkia discloses all of the claim limitations except opposed pairs of facing surfaces include complementary registration features to ensure correct alignment of the roller elements.  Meijer teaches opposed pairs of facing surfaces (adjacent longitudinal edges of shell parts 11, 12) include complementary registration features (snap connection elements 15, 16) to ensure correct 
Regarding claims 23 and 25, Mebarkia discloses all of the claim limitations except the complementary registration features include an elongate tongue and a complementary elongate recess.  Meijer teaches the complementary registration features include an elongate tongue (15) and a complementary elongate recess (16) (Figs. 1 - 3; page 11, lines 16 - 18).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the complementary registration features as taught by Meijer to enable a firm mutual attachment of the two roller elements.
Regarding claims 24 and 27, Mebarkia discloses a roller (110) configured for mounting on a conduit (20) to be deployed on a seabed (3) to facilitate lateral movement of the conduit, the roller being able to rotate relative to the conduit when mounted, and having an outer face for contacting and rolling upon the seabed, the roller including two or more roller elements (112, 112’) for assembly around the conduit, the roller elements together forming a through-going passage for receiving the conduit, the roller elements having facing surfaces through which neighboring roller elements meet (Figs. 1, 2, and 4A; paragraphs 0031 and 0034).  Mebarkia fails to disclose the outer face of the roller includes treads including grousers; and the facing surfaces having complementary registration features to ensure correct alignment of the roller elements.  Brockett teaches an outer face of a roller (drum 15) comprises treads including grousers (grousers 19) (Figs. 2 - 4; abstract; col. 1, lines 66 - 69; col. 2, lines 35 - 43). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Mebarkia with the treads including grousers as taught by Brockett to provide the roller with traction to thereby assist the 
Regarding claim 30, Mebarkia further discloses the roller (110) includes an internal cavity for receiving a clamp (sleeve 120 is functionally equivalent to a clamp that is fixed to the conduit to prevent relative movement therebetween) mounted on the conduit (20) (Fig. 4A; paragraph 0032).

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al. and Meijer et al. as applied to claims 1 and 24 above, and further in view of Burgess (US 2007/0231077).  Mebarkia in view of Brockett and Meijer discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control movement of the roller relative to the seabed. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).

Claims 10, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al. and Meijer et al. as applied to claims 1 and 24 above, and further in view of Coflexip (FR 2775751).  
Regarding claims 10 and 29, Mebarkia in view of Brockett and Meijer discloses all of the claim limitations except the roller has a convex profile viewed along a radial direction.  Coflexip teaches a roller (olive 9) has a convex profile viewed along a radial direction (Fig. 2; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller as disclosed above with the convex profile as taught by Coflexip as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Mebarkia further discloses the roller (110) includes an internal cavity between the roller elements (112, 112’) configured to receive a clamp (sleeve 120 is functionally equivalent to a clamp that is fixed to the conduit to prevent relative movement therebetween) mounted on the conduit (20) (Fig. 4A; paragraph 0032).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al. and Meijer et al. as applied to claims 1 and 24 above, and further in view Pionetti et al. (US 9,267,637).  Mebarkia in view of Brockett and Meijer discloses all of the claim limitations except the roller has two ends, at each end of the roller and outboard of the treads is one of the annular recesses.  Pionetti teaches a treaded sleeve (sleeve 1) has two ends (1c), at one end of the sleeve and outboard of the treads is an annular recess (recess in which o-ring 32 is positioned) (Figs. 1A, 1B, 8A, and 8B; col. 10, lines 27 – 43; col. 13, lines 41 – 44) to prevent movement of the sleeve along a casing.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the .

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al.   Mebarkia discloses a roller (110) configured for mounting on a conduit (20) to be deployed on a seabed (3) to facilitate lateral movement of the conduit, the roller being able to rotate relative to the conduit when mounted, and having an outer face for contacting and rolling upon the seabed, wherein the roller is buoyant (Figs. 1, 2, and 4A; paragraphs 0031, 0034, and 0043). Mebarkia fails to disclose the outer face of the roller includes treads including grousers. Brockett teaches an outer face of a roller (drum 15) comprises treads including grousers (grousers 19) (Figs. 2 - 4; abstract; col. 1, lines 66 - 69; col. 2, lines 35 - 43). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Mebarkia with the treads including grousers as taught by Brockett to provide the roller with traction to thereby assist the movement of the roller on the seabed.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al. as applied to claim 31 above, and further in view of Burgess.  Mebarkia in view of Brockett discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Brockett, III et al. as applied to claim 31 above, and further in view of Coflexip.  Mebarkia in view of Brockett discloses all of the claim limitations except the roller has a convex profile viewed along a radial direction.  Coflexip teaches a roller (olive 9) has a convex profile viewed along a radial direction (Fig. 2; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller as disclosed above with the convex profile as taught by Coflexip as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 10, 12, and 21 - 34 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Brockett is non-analogous art to the present claimed invention.  Examiner replies that the claimed invention is a roller having tread for added traction during use on a seabed and Brockett teaches an apparatus including a roller (drum) having tread for added traction during rolling along a seabed. Therefore, it would have been obvious for one of ordinary skill in the art to look to 
Applicant argues that Brockett is not pertinent to the particular problem.  Examiner replies that Brockett is pertinent to the particular problem because the claimed invention of the present application is a roller for enabling movement of a pipeline along a seabed and Brockett also teaches a roller (drum including grousers) for enabling movement of a conduit along a seabed. Examiner notes that while the grousers as taught by Brockett are used to collect solids, the grousers are also designed to enable movement of a conduit along a seabed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/19/2021